Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because
The opening sentence, “The present application discloses an insulation detection circuit”,
Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure is objected to because
The abstract should be within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claim 10, Line 3 and 4, “second insolation module” should read “second isolation module”

Appropriate correction is required.

Regarding claim 11, Line 1, “the second insolation module” should read “the second isolation module”
Appropriate correction is required.




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claim 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 recites “signal generating module” coupled with the functional language “configured to inject a signal at a predetermined frequency to the power battery to be detected” and “processing module” coupled with the functional language “configured to calculate an insulation resistance value of the power battery to be detected according to a first sampled signal collected at the one end of the sampling module”. 

The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application: PGPUB NO. US 20210231742 A1


In Paragraph [0083] of the present application PGPUB NO “The processing module P may be a microcontroller unit (MCU)”.

Status of the Claims

Claims 1-17 set forth in the preliminary amendment submitted 10/28/2020 form the basis of the present examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereinafter “Kim”) in the US Patent Application Publication Number US 20190011504 A1 in view of Sone et al. (Hereinafter “Sone”) in the US Patent Number US 5818236 A.


Regarding claim 1, Kim teaches an insulation detection circuit (an apparatus and method for calculating the insulation resistance of a battery rapidly and accurately; Paragraph [0015] Line 3-5; FIG. 3 shows the functional configuration of an insulation resistance calculation apparatus, and FIG. 4 shows the circuit configuration of a battery pack 10; Paragraph [0045] Line 1-5), comprising:
a first voltage dividing module [110] in Figure 3 [R11+R12] in Figure 4 (The first protective resistor R11 and the first reference resistor R12 are interconnect via a first common node N.sub.C1, and is referred to as a first voltage dividing unit 110; Paragraph [0052] Line 6-9), wherein, 
one end of the first voltage dividing module [R11+R12] is connected to a positive electrode [Np] of a power battery [20] (a positive electrode terminal N.sub.P and a negative electrode terminal N.sub.N of a battery 20 provided in the battery pack 10; Paragraph [0046] Line 2-4) to be detected (Figure 4 shows one end of the first voltage dividing module R11+R12 , and the other end of the first voltage dividing module [R11+R12] is connected to a module (When the first switch SW1 is turned off, the first protective resistor R11 and the first reference resistor R12 may be electrically separated from the positive electrode terminal N.sub.P of the battery 20; Paragraph [0057] Line 4-7; Therefore the resistor R12 functions as the module as it isolates the second voltage divider from the first voltage dividing module) and a second voltage dividing module respectively (Figure 4 shows that the other end of the first voltage dividing module is connected to ground and the other end of the second voltage diving module is connected to ground and therefore the other end of the first voltage diving module is connected to the second voltage diving module);
the second voltage dividing module [120] in Figure 3 [R21+R22] in Figure 4 (The second protective resistor R21 and the second reference resistor R22 are interconnected via a second common node N.sub.C2, and is referred to as a second voltage dividing unit 120; Paragraph [0052] Line 9-12), connected to a negative electrode [Nn] of the power battery [20] (a positive electrode terminal N.sub.P and a negative electrode terminal N.sub.N of a battery 20 provided in the battery pack 10; Paragraph [0046] Line 2-4) to be detected (Figure 4 shows one end of the second voltage dividing module R21+R22 is connected to a negative electrode [Nn] of a power battery [20]);
the sampling module [162] (The voltage estimating unit 162 is considered as the sampling unit as the device sampling the values by converging and send to the processor for determining the insulation resistance) (The voltage estimating unit 162 may estimate the first convergence value before T.sub.SW1.sub._.sub.f by substituting the recorded measured values Va, Vb, Vc for y.sub.1, y.sub.2 and y.sub.3 of the above Equation 1 respectively. For example, when Va=5V, Vb=2V, Vc=1V, the first convergence value=y.sub.f=(4-5)/(4-6)=0.5V by Paragraph [0098] Line 1-6), wherein, the other end of the sampling module [162] is connected to one end of a signal generating module [140] (the insulation resistance calculation apparatus 100 may further include a direct current voltage source 140 connected between the second reference resistor R22 and the ground; Paragraph [0053] Line 1-4) (Figure 4 shows that the other end of the sampling module 162 is connected to the signal generating module 140 at terminal Nc2);
the signal generating module [140], wherein, the other end of the signal generating module [140] is connected to power ground (Figure 4 shows that the other end of the signal generating module 140 is connected to power ground), and the signal generating module [140] is configured to inject a signal at a predetermined frequency to the power battery [20] to be detected (the direct current voltage source 140 may be provided for the voltage applied between the second common node N.sub.C2 and the ground to have a positive value. In this instance, the voltage value V.sub.DC outputted from the direct current voltage source 140 may be set such that the voltage applied between the second common node N.sub.C2 and the ground has a positive value (i.e., the second detection voltage is equal to or larger than 0V), and pre-stored in the processor 160; Paragraph [0053] Line 8-16); and
a processing module [160] (The processor 160 may include a switch control unit 161, a voltage estimating unit 162, and an insulation resistance calculating unit 163. Additionally, the processor 160 may be implemented such that it includes the voltage measuring unit 150 as well; Paragraph [0055] Line 1-4), configured to calculate an insulation resistance [R.sub.Leak(+), R.sub.Leak(-)] value of the power battery [20] to be detected according to a first sampled signal collected at the one end of the sampling module [162] and a second sampled signal collected at the one end of the signal generating module [140] (When the estimation of the Paragraph [0091] Line 1-7).
Kim fails to teach that the first voltage dividing module connected to the first isolation module, the first isolating module connected to one end of a sampling module.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein the circuit comprises
the first voltage dividing module [r1] in Figure 5 connected to the first isolation module [S11+16C] (A capacitor 16C is connected in parallel to both ends of a resistor r2, which is a part of a resistance type potential divider constructed by resistors r1, r2, and r3 connected in series between the positive and negative main circuits 11P and 11N, via the insulated switches S11 and S12, respectively; Column 6 Line 13-18; capacitor 16C and the switch S11 is the first isolating module) and the first isolating module [C6+S11] connected to one end of a sampling module [r6+r7] (A series circuit of resistors r6 and r7 is connected in parallel also to both ends of the capacitor 16C via insulated switches S13 and S14, respectively; Column 6 Line 17-19; resistor r6+r7 as the sampling module). The purpose of doing so is to determine the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding.



Regarding claim 2, Kim teaches a circuit, wherein, 
the first voltage dividing module [R11+R12] comprises a first resistor [R11], wherein, one end of the first resistor [R11] is connected to the positive electrode [Np] (Figure 4 shows one end of the first voltage dividing module R11+R12 is connected to a positive electrode [Np] of a power battery [20]), and 
the other end of the first resistor [R11] is connected to the first isolation module [R12] (When the first switch SW1 is turned off, the first protective resistor R11 and the first reference resistor R12 may be electrically separated from the positive electrode terminal N.sub.P of the battery 20; Paragraph [0057] Line 4-7; Therefore the resistor R12 functions as the isolating module as it isolates the second voltage divider from the first voltage dividing module). and the second voltage dividing module [R21+R22] respectively (Figure 4 shows the other end of the first resistor R11 is connected to ground and the ground is connected to the second voltage dividing module R21+R22).


Regarding claim 3, Kim teaches a circuit, wherein, the second voltage dividing module [R21+R22] comprises:
a second resistor [R21] (The second protective resistor R21 and the second reference resistor R22 are interconnected via a second common node N.sub.C2, and is referred to as a second voltage dividing unit 120; Paragraph [0052] Line 9-12), wherein, one end of the second resistor [R21] is connected to the other end of the first resistor [R11] (one end of the second resistor [R21] is connected to the other end of the first resistor [R11] by the ground terminal), and the other end of the second resistor [R21] is connected to a first switch [SW2] (The switching unit 130 may include a first switch SW1 and a second switch SW2; Paragraph [0056] Line 1-2; Figure 4 shows the other end of the second resistor [R21] is connected to a first switch [SW2]); and
the first switch [SW2], connected to the negative electrode [Nn] (The second switch SW2 may be connected between the positive electrode terminal N.sub.N and the second voltage dividing unit 120; Paragraph [0056] Line 4-6).

Regarding claim 4, Kim teaches a circuit, wherein, 
a resistance value of the first resistor [R11] is equal to a resistance value of the second resistor [R21] (For example, the resistance value of the first protective resistor R11 may be equal to the resistance value of the second protective resistor R21, and the resistance value of the first reference resistor R12 may be equal to the resistance value of the second reference resistor R22; Paragraph [0061] Line 9-14).

Regarding claim 5, Kim fails to teach a circuit, wherein, the first isolation module comprises: a second switch, connected to the other end of the first voltage dividing module; and an isolation capacitor, connected to the second switch and the sampling module respectively.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein the circuit comprises
the first isolation module [16C+S11]  comprises: a second switch [S11], connected to the other end of the first voltage dividing module [r1] (Figure 5) (A capacitor 16C is connected in parallel to both ends of a resistor r2, which is a part of a resistance type potential divider constructed by resistors r1, r2, and r3 connected in series between the positive and negative main circuits 11P and 11N, via the insulated switches S11 and S12, respectively; Column 6 Line 13-18; capacitor 16C and the switch S11 is the first isolating module); and an isolation capacitor [16C], connected to the second switch [S11] and the sampling module respectively [r6] (A capacitor 16C is connected in parallel to both ends of a resistor r2, which is a part of a resistance type potential divider constructed by resistors r1, r2, and r3 connected in series between the positive and negative main circuits 11P and 11N, via the insulated switches S11 and S12, respectively; Column 6 Line 13-18; Figure 5 shows an isolation capacitor [16C], connected to the second switch [S11] and the sampling module respectively [r6]). The purpose of doing so is to determine the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding (Column 3 Line 7-11)



Regarding claim 6, Kim fails to teach a circuit, wherein, the sampling module comprises a third resistor, wherein, the third resistor is connected to the first isolation module and the signal generating module respectively.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein 
the sampling module comprises a third resistor [r6] (A series circuit of resistors r6 and r7 is connected in parallel also to both ends of the capacitor 16C via insulated switches S13 and S14, respectively; Column 6 Line 17-19; resistor r6 as the sampling module), wherein, the third resistor [r6] is connected to the first isolation module [16C+S11] and the signal generating module (A/D converter 28 as the signal generating module) respectively (Figure 5 shows the third resistor [r6] is connected to the first isolation module [16C+S11] and the signal generating module (A/D converter 28 as the signal generating module) respectively). The purpose of doing so is to determine the grounding resistance value by calculation, thus 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Sone, because Sone teaches to include a third resistor determines the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding (Column 3 Line 7-11).


Regarding claim 9, Kim fails to teach a circuit, wherein, the circuit further comprises: a first sampling circuit, wherein, a first end of the first sampling circuit is connected to the one end of the sampling module, a second end of the first sampling circuit is connected to the processing module, and the first sampling circuit is configured to collect the first sampled signal at the one end of the sampling module.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein 
the circuit further comprises: a first sampling circuit [r6+r7], wherein, a first end of the first sampling circuit [r6+r7] is connected to the one end of the sampling module [r6], a second end of the first sampling circuit [r7] is connected to the processing module [40] (Figure 5 shows a first sampling circuit [r6+r7], wherein, a first end of the first sampling circuit [r6+r7] is connected to the one end of the sampling module [r6], a second end of the first sampling circuit [r7] is connected to the processing module [40]), and the first sampling circuit is configured to collect the first sampled signal at the one end of the sampling module (The AD converter 28 holds the voltage across the resistor r7 at the point immediately after the start of the discharge (or after a predetermined time has elapsed) and converts it into a digital value. As it is apparent, the digital value represents the line voltage. The output of the AD converter 28 is supplied to the determination circuit 29: Column 6 Line 29-35). The purpose of doing so is to determine the insulation of the negative wiring (Column 6 Line 59-60).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Sone, because Sone teaches to include a first sampling circuit determines the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding (Column 3 Line 7-11).


Regarding claim 12, Kim fails to teach a circuit, wherein, the circuit further comprises: a second sampling circuit, wherein, a first end of the second sampling circuit is connected to the one end of the signal generating module, a second end of the second sampling circuit is connected to the processing module, and the second sampling circuit is configured to collect the second sampled signal at the one end of the signal generating module.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein the circuit comprises
a second sampling circuit [r7] (A series circuit of resistors r6 and r7 is connected in parallel also to both ends of the capacitor 16C via insulated switches S13 and S14, respectively; Column 6 Line 17-19; resistor r6+r7 as the sampling circuit), wherein, a first end of the second sampling circuit is connected to the one end of the signal generating module [28] (
Figure 5 shows a first end of the second sampling circuit r7 is connected to the one end of the signal generating module [28]), a second end of the second sampling circuit [r7] is connected to the processing module [28] (Figure 5 shows a second end of the second sampling circuit [r7] is connected to the processing module [28]), and the second sampling circuit [r7] is configured to collect the second sampled signal at the one end of the signal generating module (The AD converter 28 holds the voltage across the resistor r7 at the point immediately after the start of the discharge (or after a predetermined time has elapsed) and converts it into a digital value. As it is apparent, the digital value represents the line voltage. The output of the AD converter 28 is supplied to the determination circuit 29: Column 6 Line 29-35). The purpose of doing so is to determine the insulation of the negative wiring, to determine the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Sone, because Sone teaches to include a second sampling circuit determines the insulation of the negative wiring (Column 6 Line 59-60), determines the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding (Column 3 Line 7-11).
Regarding claim 15, Kim teaches a battery management system (an apparatus and method for calculating the insulation resistance of a battery rapidly and accurately; Paragraph [0015] Line 3-5; FIG. 3 shows the functional configuration of an insulation resistance calculation apparatus, and FIG. 4 shows the circuit configuration of a battery pack 10; Paragraph [0045] Line 1-5), comprising 
the insulation detection circuit according to claim 1 (See above rejection of claim 1).

Regarding claim 16, Kim teaches an insulation detection method (an apparatus and method for calculating the insulation resistance of a battery rapidly and accurately; Paragraph [0015] Line 3-5; FIG. 3 shows the functional configuration of an insulation resistance calculation apparatus, and FIG. 4 shows the circuit configuration of a battery pack 10; Paragraph [0045] Line 1-5), 
applied to the insulation detection circuit according to claim 1 (See above rejection of claim 1), wherein, the method comprises:
calculating the insulation resistance value [the first insulation resistance R.sub.Leak(+) and the second insulation resistance R.sub.Leak(-)] of the power battery [20] to be detected according to the first sampled signal and the second sampled signal (When the estimation of the first convergence value and the second convergence value by the voltage estimating unit 162 is completed, the insulation resistance calculating unit 163 may calculate each of the first insulation resistance R.sub.Leak(+) and the second insulation resistance R.sub.Leak(-) based on the estimated first convergence value and second convergence value; Paragraph [0091] Line 1-7).
Regarding claim 17, Kim teaches a method, wherein, the calculating the insulation resistance value of the power battery to be detected according to the first sampled signal and the second sampled signal comprises:

acquiring a first voltage amplitude value of the first sampled signal and a second voltage amplitude value of the second sampled signal (The first circuit equation for the circuit CC11 may be represented by the following Equation 10, and the second circuit equation for the circuit CC12 may be represented by the following Equation 11. 
V Bat = ( V 1 R 2 ) R 1 + V 1 + ( V 1 R 2 + ( V 1 R 2 ) R 1 + V 1 R Leak ( + ) ) R Leak ( - ) [ Equation 10 ] V Bat = ( V DC - V 2 R 2 ) R 1 - V 2 + ( V DC - V 2 R 2 + ( V DC - V 2 R 2 ) R 1 - V 2 R Leak ( - ) ) R Leak ( + ) [ Equation 11 ] ##EQU00007## ; Paragraph [0142] Line 1-6);
calculating a phase shift of the first sampled signal relative to the second sampled signal according to the first voltage amplitude value and the second voltage amplitude value; and calculating the insulation resistance value of the power battery to be detected based on the phase shift, the first voltage amplitude value, the predetermined frequency and the second voltage amplitude value (See Paragraph [0143]; In the variables of Equation 10 and Equation 11, R1 and R2 are a preset value, V1, V2 and V.sub.Bat is a value estimated by the voltage estimating unit 162, and thus, only the first insulation resistance R.sub.Leak(+) and the second insulation resistance R.sub.Leak(-) are unknown. When Equation 10 and Equation 11 are written with respect to the first insulation resistance R.sub.Leak(+) and the second insulation resistance R.sub.Leak(-), the following Equation 12 is given. 
Paragraph [0145] Line 1-5).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘504 A1 in view of Sone ‘236 A, as applied to claim 1 above, and further in view of HAN et al. (Hereinafter “Han”) in the US Patent Application Publication Number US 20160329115 A1.

Regarding claim 7, The combination of Kim and Sone fails to teach a circuit, wherein, the signal generating module is a direct digital frequency synthesis (DDS) waveform generator.
HAN teaches a detecting technology field, and more particularly, to a fuel ball detecting method and system with a self-diagnosis function (Paragraph [0002] Line 2-4), wherein 
the signal generating module is a direct digital frequency synthesis (DDS) waveform generator (The sinusoidal alternating current is recorded as U.sub.E. The sinusoidal alternating current may be based on direct digital frequency synthesis technology; Paragraph [0038] Line 1-4). The purpose of doing so is to full-digitally synthesize the sinusoidal alternating current and to have a stable amplitude and frequency.



Regarding claim 8, The combination of Kim and Sone fails to teach a circuit, wherein, wherein, a value of the predetermined frequency ranges from 0.1 Hz to 10 Hz.
HAN teaches a detecting technology field, and more particularly, to a fuel ball detecting method and system with a self-diagnosis function (Paragraph [0002] Line 2-4), wherein 
the circuit provides a value of the predetermined frequency ranges (The sinusoidal alternating current is recorded as U.sub.E. The sinusoidal alternating current may be based on direct digital frequency synthesis technology and an AD9850 chip is used to full-digitally synthesize the sinusoidal alternating current having a stable amplitude and frequency; Paragraph [0038] Line 1-8). The purpose of doing so is to full-digitally synthesize the sinusoidal alternating current and to have a stable amplitude and frequency.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim and Sone in view of Han, because Han teaches to include a stable frequency full-digitally synthesizes the sinusoidal alternating current and have a stable amplitude and frequency (Paragraph [0038]).
Han discloses the claimed invention except for the predetermined frequency ranges from 0.1 Hz to 10 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have stable frequency as discloses by Han, since it has been held that In re Aller, 105 USPQ 233.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘504 A1 in view of Sone ‘236 A, as applied to claim 1 above, and further in view of  Xiang in the US patent Application Publication Number US 20150043117 A1.

Regarding claim 10, Kim fails to teach a circuit, wherein, the circuit further comprises: a first filtering module, connected to the one end of the sampling module and a second insolation module respectively; the second insolation module, connected to the first sampling circuit and configured to isolate interference of the first sampling circuit on the first sampled signal.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein the circuit comprises
the second insolation module [S12+16C], connected to the first sampling circuit [r7] and configured to isolate interference of the first sampling circuit [r7] on the first sampled signal (Figure 5) (A capacitor 16C is connected in parallel to both ends of a resistor r2, which is a part of a resistance type potential divider constructed by resistors r1, r2, and r3 connected in series between the positive and negative main circuits 11P and 11N, via the insulated switches S11 and S12, respectively; Column 6 Line 13-18; capacitor 16C and the switch S12 is the second isolating module).The purpose of doing so is to determine the grounding resistance value 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Sone, because Sone teaches to include a second isolation module determines the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding (Column 3 Line 7-11).
The combination of Kim and Sone fails to teach the circuit further comprises: a first filtering module, connected to the one end of the sampling module and a second insolation module respectively.
Xiang teaches a charger with over-voltage and over-current protection and a method for using the same (Paragraph [0002] Line 2-3), wherein 
a first filtering module, connected to the one end of the sampling module and a second insolation module respectively (The input voltage sampling unit further includes a second filtering capacitor, and the second filtering capacitor is connected in parallel with the second divider resistor; Paragraph [0011] Line 9-11). The purpose of doing so is to protect the power supply and the battery rod from being burnt or malfunctioning, to maintain an output voltage to be constant.
. It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim and Sone in view of Xiang, because Xiang teaches 


Regarding claim 13, Kim fails to teach a circuit, wherein, the circuit further comprises: a second filtering module, connected to the one end of the signal generating module and a third isolation module respectively; the third isolation module, connected to the second sampling circuit and configured to isolate interference of the second sampling circuit on the second sampled signal.
Sone teaches a method and an apparatus for checking the insulation of an ungrounded power source for determining the insulation and grounding between a ground potential section (vehicle body) and each of a positive and a negative wirings (Column 2 Line 6-11), wherein the circuit comprises
the third isolation module [S14+16C], connected to the second sampling circuit and configured to isolate interference of the second sampling circuit [r7] on the second sampled signal. (Figure 5) (A capacitor 16C is connected in parallel to both ends of a resistor r2, which is a part of a resistance type potential divider constructed by resistors r1, r2, and r3 connected in series between the positive and negative main circuits 11P and 11N, via the insulated switches S11 and S12, respectively; Column 6 Line 13-18; capacitor 16C and the switch S12 is the second isolating module).The purpose of doing so is to determine the grounding resistance value by calculation, thus permitting accurate determination of the insulation even if both of the positive and negative terminals of the main power source incur grounding or if intermittent grounding.

The combination of Kim and Sone fails to teach the circuit further comprises: a second filtering module, connected to the one end of the signal generating module and a third isolation module respectively.
Xiang teaches a charger with over-voltage and over-current protection and a method for using the same (Paragraph [0002] Line 2-3), wherein 
a second filtering module, connected to the one end of the signal generating module and a third isolation module respectively (The switch unit further includes a fourth filtering capacitor; one end of the fourth filtering capacitor is connected to the collector of the second transistor, and the other end of the fourth filtering capacitor is grounded; Paragraph [0013] Line 14-17). The purpose of doing so is to protect the power supply and the battery rod from being burnt or malfunctioning, to maintain an output voltage to be constant.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim and Sone in view of Xiang, because Xiang teaches to include a second filtering module protects the power supply and the battery rod from being burnt or malfunctioning, maintains an output voltage to be constant (Paragraph [0026]).


Claims 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘504 A1 in view of Sone ‘236 A and Xiang ‘117 A1, as applied to claim 10 and 13 above, and further in view of TERADA et al. (Hereinafter “TERADA”) in the US Patent Application Publication Number US 20180017609 A1.

Regarding claim 11, The combination of Kim and Sone and Xiang fails to teach a circuit, wherein, the second insolation module comprises: a first voltage follower, wherein, a first input end of the first voltage follower is connected to the first filtering module, and an output end of the first voltage follower is connected to a second input end of the first voltage follower and the first sampling circuit respectively.
Terada teaches a technology that detects an electrical leakage (Paragraph [0001] Line 1), 
wherein, the second insolation module comprises: a first voltage follower, wherein, a first input end of the first voltage follower is connected to the first filtering module, and an output end of the first voltage follower is connected to a second input end of the first voltage follower and the first sampling circuit respectively (The diagnosis circuit 20 includes a first buffer B1, a detection resistor R1, a first coupling capacitor C1 and the relay SW1 connected in series between the square wave outputting part 11 and a high-voltage side ground HGND that is a negative electrode of the secondary battery D2, in an order closer from the square wave outputting part 11; Paragraph [0041] Line 1-6). The purpose of doing so is to provide a technology that reduces a problem caused by interference of a high voltage noise.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim, Sone and Xiang in view of Terada, because 

Regarding claim 14, The combination of Kim and Sone and Xiang fails to teach a circuit, wherein, the third isolation module comprises: a second voltage follower, wherein, a first input end of the second voltage follower is connected to the second filtering module, and an output end of the second voltage follower is connected to a second input end of the second voltage follower and the second sampling circuit respectively.
Terada teaches a technology that detects an electrical leakage (Paragraph [0001] Line 1), 
wherein, the third isolation module comprises: a second voltage follower, wherein, a first input end of the second voltage follower is connected to the second filtering module, and an output end of the second voltage follower is connected to a second input end of the second voltage follower and the second sampling circuit respectively (Moreover, the diagnosis circuit 20 includes a second buffer B2 connected in series between the weld diagnosis part 12 and a connection point (hereinafter referred to as "first connection point P1") connecting the detection resistor R1 to the first coupling capacitor C1; Paragraph [0041] Line 7-11). The purpose of doing so is to provide a technology that reduces a problem caused by interference of a high voltage noise.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim, Sone and Xiang in view of Terada, because Terada teaches to include a first voltage follower provides a technology that reduces a problem caused by interference of a high voltage noise (Paragraph [0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Klijn (US 20110115490 A1) discloses, “Battery Insulation Resistance Measurement Methods, Insulation Resistance Measurement Methods, Insulation Resistance Determination Apparatuses, And Articles Of Manufacture-[0020] Referring to FIG. 2, apparatus 11 includes monitoring circuitry 16, processing circuitry 18, and a user interface 20. [0021] Insulation resistance measurement apparatus 11 may be implemented within vehicle 10 in one embodiment and circuitry 16, 18 and user interface, 20 may be components of vehicle 10. In one more specific example, insulation resistance measurement apparatus 11 is configured to measure insulation resistances of the battery 12 including insulation resistances of the battery 12 and/or individual ones of the positive and negative terminals of the battery 12 (i.e., positive and negative terminals of battery 12 comprising a single battery or the positive and negative stack terminals of battery 12 implemented as a battery stack or system), which may be useful over only knowing the equivalent insulation resistance of the battery 12 itself. [0022] Monitoring circuitry 16 is configured to couple with and monitor a circuit where the insulation resistance is to be measured in one embodiment. In the depicted arrangement, monitoring circuitry 16 is coupled with and configured to monitor battery 12. In addition, the monitoring circuitry 16 may also be coupled with a ground reference, such as the chassis ground of vehicle 10. [0023] In one embodiment, processing circuitry 18 is arranged to process data, control data access and storage, issue commands, and control other desired operations. For example, processing circuitry 18 may access data (e.g., voltages) from measurement circuitry 26 and may control operations of known  a first voltage dividing module, wherein, one end of the first voltage dividing module is connected to a positive electrode of a power battery to be detected, and the other end of the first voltage dividing module is connected to a first isolation module and a second voltage dividing module respectively; the second voltage dividing module, connected to a negative electrode of the power battery to be detected; the first isolation module, connected to one end of a sampling module; the sampling module, wherein, the other end of the sampling module is connected to one end of a signal generating module; the signal generating module, wherein, the other end of the signal generating module is connected to power ground, and the signal generating module 1s configured to inject a signal at a predetermined frequency to the power battery to be detected”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866